Citation Nr: 0911840	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to September 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled examination 
in January 2008, evidence from which may have been material 
to the outcome of this claim.

2.  The Veteran is not shown to currently have bilateral 
hearing loss.

3.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 
2004, March 2006 and December 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to service connection for 
both bilateral hearing loss and tinnitus due to exposure to 
noise while in active service.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there are requires a combination of 
manifestations sufficient to indentify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran first applied for service connection for these 
conditions in December 2004.  At that time the Veteran 
claimed that evidence of these conditions was contained in 
his service treatment records.  In a March 2005 rating 
decision, after a review of these records, the RO denied the 
Veteran's claim.  The Veteran filed a Notice of Disagreement 
in June 2005 and submitted his Substantive Appeal (VA Form 9) 
in May 2006.  The Veteran was scheduled for a comprehensive 
VA examination in January 2008 and was notified of the 
examination by a December 2007 letter from the RO.  The 
Veteran failed to report for this examination.  The Board 
finds that no further action is necessary and will decide the 
claim based on the evidence currently of record.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original service 
claim, the claim shall be rated on the evidence of record.  
See 38 C.F.R. § 3.655(b). 

The Veteran's service treatment records including the reports 
from the Veteran's entrance and separation examinations, 
contain no complaint, finding, history, treatment or 
diagnosis of either hearing loss or tinnitus.  

Post-service VA treatment records show that the Veteran first 
reported a hearing impairment in November 2004 during his 
initial evaluation, nearly 40 years after service.  VA 
treatment records from December 2005 indicate that the 
Veteran claimed that the ringing in his ears was becoming 
more severe and was associated with a "clapping" sensation 
followed by loud high pitch buzzing all day long.  During 
this examination the Veteran denied any loss of hearing.  The 
Veteran was also seen by VA in connection with his hearing 
impairment in April 2006, at which time the Veteran claimed 
to have had tinnitus since 1963 and some mild hearing loss 
due to significant noise exposure while in service from using 
heavy artillery, grenades and machine guns.  As noted above, 
the Veteran was scheduled for a comprehensive VA examination 
to determine the severity and etiology of his hearing loss 
and tinnitus but failed to report for that examination.  

Again, following separation from active service, there is no 
documented treatment referable to the claimed bilateral 
hearing loss or tinnitus until 2004, almost 40 years later.  
In this regard, the Board notes that the amount of time 
elapsed since military service can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The above notwithstanding, the Board notes that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Specifically, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit commented that competence to establish a diagnosis of 
a condition can exist when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Similarly, the U.S. 
Court of Appeals for Veterans Claims has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
the present case, the Veteran's hearing loss and tinnitus are 
found to be capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  

With regard to the Veteran's hearing loss, for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  While the 
Veteran's observations are competent as to the existence of 
hearing loss they are not sufficient to show compensability 
by VA standards.  In addition, as the Veteran did not report 
for his scheduled January 2008 VA examination there is no 
competent evidence showing that the Veteran's hearing loss is 
compensable in accordance with laws administered by the VA.

With regard to the Veteran's tinnitus, his April 2006 claim 
to have had tinnitus since 1963 does constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Again, the Veteran attributes his claimed 
tinnitus to noise exposure in service from heavy artillery, 
grenades and machine guns.  However, there is no evidence of 
any treatment for tinnitus is service.  Moreover, it is noted 
that the Veteran's separation examination in 1963 showed 
normal hearing.  Further, the post-service record fails to 
demonstrate any complaint of or treatment for tinnitus until 
almost 40 years after separation from active service.  All of 
these factors tend to weigh against a finding of in-service 
tinnitus.  Thus, while sincere in his beliefs, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Rather, the 
absence of documented treatment is found to be more probative 
than the Veteran's competent statement.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  

Moreover, no competent medical evidence in the claims file 
relates to any current hearing loss or tinnitus to active 
service.  As mentioned, the Veteran was scheduled for a VA 
examination in January 2008 in an effort to examine the 
Veteran and obtain an opinion as to whether the Veteran has 
either tinnitus or hearing loss due to any in-service event.  
The Veteran failed to report for that examination and did not 
show good cause for that absence.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA.  
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of a current disability 
and of a relationship between the current disability and an 
injury, disease or even in service.  While the Veteran is 
clearly of the opinion that he has both bilateral hearing 
loss and tinnitus that are related to service, as a lay 
person, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   Accordingly, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is not established.

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


